Title: To James Madison from Louis-André Pichon, 17 February 1803
From: Pichon, Louis-André
To: Madison, James


Georgetown (17. février 1803.) 28. pluviose an 11.
Le soussigné, chargé d’affaires de la République française, a eu l’honneur de faire part à Mr. Madison, des dépêches qu’il s’est empressé d’expédier à la Nouvelle Orléans, pour communiquer avec les autorités françaises qui Sont attendues dans cette ville, Sur ce qui fait la matière de la lettre de Mr. Madison du 8. février. Le Soussigné, ne met pas en doute que ces autorités n’ayent reçu l’instruction précise de respecter les Traités existant entre les Etats-Unis et l’Espagne, antérieurement à la cession de la Louisiane à la france et il a la confiance la plus entière que les appréhensions manifestées dans la note de Mr. Madison ne Se réaliseront pas.
Le soussigné croit devoir Saisir cette occasion de dissiper les inquiétudes de tout genre que l’on cherche à exciter par rapport aux Suites de l’occupation de cette colonie par la République française. Si l’evidence de la communauté des intérêts ne Suffisait pas pour repousser toutes les Suggestions de cette espèce, l’autorisation expresse qu’a reçue de bonne heure le Soussigné d’assurer le Gouvernement Américain que cette acquisition qui placerait la france dans le voisinage des Etats-Unis n’aurait rien qui pût interrompre l’harmonie existantes entre les deux nations, Sera sans doute une garantie pleinement Satisfaisante des intentions du premier Consul de la République. Le Soussigné a eu plusieurs fois occasion de s’exprimer dans le Sens de cette autorisation avec Mr. Le Secrétaire d’Etat, depuis qu’il est question de la cession de la Louisiane à la france. Aujourdhui, et dans les circonstances présentes, il a crû de Son devoir de la communiquer à Mr. Madison de la manière la plus formelle, persuadé que cette déclaration appuyée par les déclarations plus explicites encore qui ont été faites au Ministre Plénipotentiaire des Etats Unis à Paris, et dont le Soussigné a été informé, concourront à placer les dispositions du premier Consul de la République dans un jour propre à repousser toutes les insinuations qui sont faites dans un esprit ennemi de la paix.
D’après toutes ces circonstances réunies, Mr. Le Secrétaire d’Etat ne peut point douter que non seulement les autorités françaises ne Seront pas disposées à Suivre et à confirmer les mesures prises par Mr. l’Intendant Espagnol à la Nouvelle Orléans, mais qu’elles S’empresseront même de les rectifier de manière à rétablir pleinement l’etat de chose réglé par les Traités. En fesant cette communication à Mr. Madison, le Soussigné est à la fois dirigé par le Sentiment de Son devoir et par l’anxiété qu’il a toujours éprouvée pour tout ce qui tendrait à inspirer réciproquement des dispositions contraires à la paix. Cette même anxiété lui fait vivement désirer, qu’il ne Survienne aucun incident propre à compromettre ou à contrarier le Succés des communications qui vont S’ouvrir entre les deux Gouvernemens & ce serait avec une vrai chagrain qu’il verrait Se vérifier les bruits qui font craindre des voies de fait qui seraient dirigées contre la République française et fondées Sur des griefs que les intentions connues de Son Gouvernement désavouent, mais qu’il n’est pas a même de redresser puisqu’ils ne Sont pas encore parvenus à Sa connaissance ni à celle d’aucune autorité émanée de lui dans la Province de la Louisiane.

Le Soussigné, en priant Mr. Madison de mettre la présente note Sous les yeux de Mr. le Président des Etats Unis à l’honneur de lui offrir l’assurance de Son respect et de Sa parfaite considération.
L. A. Pichon
 
Condensed Translation
Has shown JM the dispatches concerning the contents of JM’s letter of 8 Feb. that he hastens to send to the French authorities in New Orleans. Does not doubt that although the authorities did not receive precise instructions regarding the existing treaties between the U.S. and Spain before the cession of Louisiana to France, the apprehensions expressed in JM’s note will not be realized. Wishes to take advantage of this occasion to dispel any concerns raised about the consequences of the colony’s occupation by France. If the obvious community of interests does not suffice, the express authorization that Pichon received earlier to assure the U.S. that this acquisition, which places France in the neighborhood of the U.S., will do nothing to interrupt the harmony existing between the two nations, will no doubt be a fully satisfactory guarantee of the First Consul’s intentions. Has expressed the sense of this to JM on many occasions when dealing with the question of the cession of Louisiana to France. Under the present circumstances, regards it as his duty to express it to JM in the most formal manner, persuaded that this declaration is supported by even more explicit assurances given to the minister plenipotentiary of the U.S. in Paris, of which Pichon was informed. These declarations unite to place the intentions of the First Consul on a plane that will repulse all insinuations made in a spirit inimical to peace. Assures JM that the French authorities are not disposed to continue or confirm the measures taken by the Spanish intendant at New Orleans but will fulfill the treaty requirements. Is directed to make this communication to JM by his duty and by the anxiety that he always feels for anything that threatens peace. This anxiety makes him hope that nothing will compromise the success of the communications which will open between the two governments. It would be with chagrin that he would see verified rumors of actions directed against France based on injuries that the government has disavowed but that cannot be redressed because neither the government in France nor its representative in Louisiana is yet aware of them. Asks JM to bring this note to the president’s attention.
 

   
   RC (DNA: RG 59, NFL, France, vol. 1). Docketed by Wagner.


